Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wen et al. (10,469,037), hereinafter called WEN.
Regarding claim 1, WEN (Fig. 1) discloses an amplifier circuit (100) comprising: 
2an input-stage amplifier (114), at least one intermediate-stage amplifier (116), and an output- 3stage amplifier (118), cascaded between an input port (Nin) and an output port (Nout) of the 4amplifier circuit (100); 5a compensation capacitor (Cm1), coupled between the output port (Nout) of the amplifier circuit (100) 6and an output port (P12) of the input-stage amplifier (114); and 7a first high-order damping circuit (see Fig. 9), coupled to an 
	Regarding claims 2 and 3, wherein the first high-order 2damping circuit comprises: see Figure 7, 3a first-stage high-pass filter (CB1 and RB1), having an input port coupled to the output port of the 4intermediate-stage amplifier; 5a second-stage high-pass filter (502/(CF1 and RF1), having an input port coupled to an output port of 6the first-stage high-pass filter; and 7an auxiliary amplifier (402), having an input port coupled to an output port of the 8second-stage high-pass filter, and an output port coupled to the input port 9of the first-stage high-pass filter.  
	Regarding claim 4, wherein the auxiliary amplifier 2comprises a transistor (see Fig. 8) having a gate and a drain which are the input port and the output 3port of the auxiliary amplifier, respectively.  
1Regarding claim 9, further comprising: 2a second high-order damping circuit (104_1), which can be replaced with any one of compensation circuits (Figs. 4-9) coupled to an output port of the input-stage 3amplifier.  
Regarding claim 10, see Fig. 7, wherein the second high-order damping circuit comprises: 12a first-stage high-pass filter (CB1, RB1), having an input port coupled to the output port of the input-stage amplifier; 5a second-stage high-pass filter (502), having an input port coupled to an output port of 6the first-stage high-pass filter; and 7an auxiliary amplifier (402), having an input port coupled to an output port of the 8second-stage high-pass filter, and an output port coupled to the input port 9of the first-stage high-pass filter.  

Regarding claims 11 and 12, see claims 1-3 combined above.
	Regarding claim 13, wherein the auxiliary amplifier 2comprises a transistor (see Fig. 8) having a gate and a drain which are the input port and the output 3port of the auxiliary amplifier, respectively.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEN.
Regarding the claimed subject matters, which are based on implementation details or desired circuit structures that are known in the art and would be obvious to a person having ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843